Citation Nr: 1014358	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial increased rating for posttraumatic 
stress disorder (PTSD), rated 30 percent prior to March 2, 
2010, and rated 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision rendered 
by the Newark, New Jersey Regional Office (RO) of the 
Department of Veterans Affairs (VA), which awarded service 
connection for PTSD and assigned an initial rating of 30 
percent.  The Veteran filed a timely appeal to the assigned 
rating.  During the course of the appeal, the RO, in a March 
2010 rating action increased the disability rating for PTSD 
to 50 percent, effective March 2, 2010.  Because higher 
ratings are available, and the appellant is presumed to be 
seeking the maximum available benefit, the Board has 
characterized the appeal as encompassing the matters set 
forth on the preceding page.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In a VA Form 9 received at the RO in February 2010, the 
Veteran requested a personal hearing before a member of the 
Board at the RO. It is a basic principle of veterans' law 
that the Board shall decide an appeal only after affording 
the claimant an opportunity for a hearing. 38 U.S.C.A. § 7104 
(West 2002).  Pursuant to 38 C.F.R. § 20.700 (2009), a 
hearing on appeal before the Board will be granted if a 
claimant expresses a desire to appear in person.  Therefore, 
additional action is required in this case to provide the 
Veteran a personal hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
travel board hearing as soon as it may 
be feasible. He should be properly 
notified of the particulars regarding 
the scheduled hearing.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


